DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 08/10/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 6-8, filed on 08/10/2021 have been fully considered and are not persuasive.
	Applicant argue with respect to claim 1 that the cited reference MA teaches away from the invention as stated by applicant “when a user is looking straight ahead, teaches that the eye looks through the see-through near eye display.  This is the opposite of what is claimed by the current invention.” and “Moscato does not teach augmented reality or mixed reality.” and “MA dismisses and discourages (see, para. 0031) the use of a heads-up display like that of Moscato.  As Ma (see, para. 0031) states, “Therefore, existing heads-up display solution and technologies 
MA does not teach away because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Although the cited reference is different from the invention disclosed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference.  A broad reading does not constitute "teaching away."  
Further, it has been held that nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

	In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because the combination as set forth is within embodiments of the same reference and do not discredit or render inoperative other embodiments.  Applicant mistakes "teaching away" as applying to a comparison of the application with the reference cited, rather than properly applying between the reference(s) of the combination.
	Moscato does not teach away because of paragraph [0060] states this system is use in augmented reality.  Applicant does not cited the complete information from MA paragraph [0031].  The applicant has misinterpreted the paragraph, the statement is misleading and incorrect.   
	MA paragraph [0031] states 

[0031] When the imaging system 200 is implemented in a conventional heads-up display system, such as those used in automobiles and aircraft, the image displayed on the projector 108 must be located at a significant distance (e.g., two or more feet) from the user's eyes so that the user is able to focus on the generated image (e.g., the user's eye may remain focused at infinity). Therefore, existing heads-up display solutions and technologies are not suitable for implementation in near-eye displays, such as eyeglasses and contact lenses, which are worn in close proximity to the user's eye.


	The rejection of claim 1 is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10-15, 18, 19, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. US Patent Application Publication 2014/0118829-A1 (hereinafter MA) in view of Moscato US Patent Application Publication 2008/0239080-A1.
Regarding claim 1, MA teaches 
	an augmented reality (figure 3A and paragraph [0071] augmented reality) or mixed reality system comprising a see-through near eye display (Title-See Through Near-Eye Display and paragraph [0035] near-eye display system 300 and paragraph [0040] electronic visual display that is transparent; paragraph [0001]) and a micro-lens array (diffractive micro-lens array 310), wherein all or a portion of the see-through near eye display (300) is in optical communication with one or more micro-lenses of the micro-lens array (310; as shown in figure 3A; paragraph [0037] teaches the near-eye display 302 may include substrate layer 314 and/or spacer 312 positioned between the transmissive display 308 and the diffractive micro-lens array 310), wherein the augmented reality (paragraph [0071] augmented reality) or mixed reality 
	MA is silent regarding the augmented reality or mixed reality system is being worn a wearer’s line of sight looking straight ahead with normal gaze does not pass through the see-through near eye display.
	Moscato teaches a system (figure 8b and paragraph [0060]), wherein the augmented reality (paragraph [0060] augmented reality) or mixed reality system is being worn a wearer’s line of sight looking straight ahead with normal gaze (line of sight 5) does not pass through the see-through near eye display (display 23; paragraph [0060] teaches head-mounted or wearable glasses used to view a see-through image imposed upon a real world view or augmented reality).

Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 4, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) comprises transparent light emitting diodes. (paragraph [0046], transmissive display 308 
Regarding claim 5, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is transparent or semi-transparent (paragraph [0046], transmissive display 308 may be an organic light-emitting diode (OLED) display.  OLED display do not require a backlight, may be fully transparent or semi-transparent when not producing a visible image).
Regarding  claim 10, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, further comprising one or more cameras (figure 10, sensors 1006; paragraph [0010] and [0066], one or more sensors 1006, such as cameras).                      
Regarding claim 11, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is capable of being attached to an eyewear lens (paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 12, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-
Regarding claim 13, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is curved to approximate a curvature of a front surface shape of an eyewear lens (as shown in figure 3A the display 302 is curved to approximate the curvature of the front surface shape of the lens and paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 14, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is attached to eyewear and located in front of the eyewear lens (shown in figure 3A the display 302 is in front of eye lens 180; paragraph [0036], the near-eye display 302 may be embedded in or attached to the optical lens 304 so that incoming light from a real world scene passes through the transmissive display 308 and the micro-lens array 310 before reaching the user’s eye lens 180).
Regarding claim 15, MA teaches an augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system comprising an optical window (optical lens 304), a 
MA does not teach wherein a wearer’s line of sight does not pass through the see-through near eye display when the wearer looks straight ahead with normal gaze.
Moscato teaches a system (figure 8b, paragraph [0060]), wherein a wearer’s line of sight does not pass through the see-through near eye display (display 23; paragraph [0060], head-mounted or wearable glasses used to view a see-though image imposed upon a real world view or augmented reality) when the wearer looks straight ahead with normal gaze (line of sight 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA, to use the system in a wearer’s line of sight does not pass through the see-through near eye display when the wearer looks straight ahead with normal gaze as taught by Moscato, for the purpose of providing a constant view image which is independent of the rider’s head and body position.
Regarding claim 18, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-
Regarding claim 19, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is transparent or semi-transparent (paragraph [0046], transmissive display 308 may be an organic light-emitting diode (OLED) display.  OLED display do not require a backlight, may be fully transparent or semi-transparent when not producing a visible image).
Regarding claim 24, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, further comprising one or more cameras (figure 10, sensors 1006; paragraph [0010] and [0066], one or more sensors 1006, such as cameras).
Regarding claim 25, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is capable of being attached to an eyewear lens (optical lens 304; paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 26, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is capable of being embedded within an eyewear lens (optical lens 304; paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 27, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is curved to approximate a curvature of a front surface shape of an eyewear lens (as shown in figure 3A the display 302 is curved to approximate the curvature of the front surface shape of the lens and paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 28, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is attached to eyewear and located in front of the eyewear lens (shown in figure 3A the display 302 is in front of eye lens 180; paragraph [0036], the near-eye display 302 may be embedded in or attached to the optical lens 304 so that incoming light from a real world scene 
Regarding claim 29, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the eyewear lens has optical power or no optical power (paragraph [0035], the optical lenses 304 may be prescription lenses, non-prescription lenses, vision correction lenses, magnification lenses, polarized lenses, darkened lenses, photochromic lenses, or just a piece of transparent glass or plastic substrate, or any type of eyeglass lens available).
Regarding claim 30, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) of mixed reality system, wherein the eyewear lens has optical power or no optical power (paragraph [0035], the optical lenses 304 may be prescription lenses, non-prescription lenses, vision correction lenses, magnification lenses, polarized lenses, darkened lenses, photochromic lenses, or just a piece of transparent glass or plastic substrate, or any type of eyeglass lens available).

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. US Patent Application Publication 2014/0118829-A1 (hereinafter MA) in view of Moscato US Patent Application Publication 2008/0239080-A1 as applied to claims 1 and 15 above, further in view of Kress et al. US Patent Application Publication 2017/0123207-A1 (hereinafter Kress).
Regarding claim 2, MA in view of Moscato teaches the invention as set forth above but does not teach wherein the see-through near eye display comprises micro light emitting diodes.
Kress teaches the augmented reality (figure 2A) or mixed reality system, wherein the see-through near eye display (figure 2A, see-through eyepiece with image source 205) comprises micro light emitting diodes (paragraph [0021], Display 220 may be implemented using a variety of display technologies including a liquid crystal display (“LCD”), a liquid crystal on silicon (“LCoS”) display, a micro light emitting diode (“LED”) display, an organic LED (“OLED”), a pico-projector, or otherwise).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use the see-through near eye display comprises micro light emitting diodes as taught by Kress, for the purpose of providing image light to be generated by the display and output through the lens.
Regarding claim 3, MA in view of Moscato teaches the invention as set forth above but does not teach wherein the see-through near eye display comprises organic light emitting diodes.
Kress discloses the augmented reality (figure 2A) or mixed reality system, wherein the see-through near eye display (figure 2A, see-through eyepiece with image source 205) comprises organic light emitting diodes (paragraph [0021], Display 220 may be implemented using a variety of display technologies including a liquid crystal display (“LCD”), a liquid crystal on silicon (“LCoS”) display, a micro light emitting diode (“LED”) display, an organic LED (“OLED”), a pico-projector, or otherwise).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use the see-
Regarding claim 16, MA in view of Moscato teaches the invention as set forth above but does not teach wherein the see-through near eye display comprises micro-light emitting diodes.
Kress teaches the augmented reality (figure 2A) or mixed reality system, wherein the see-through near eye display (figure 2A, see-through eyepiece with image source 205) comprises micro-light emitting diodes (paragraph [0021], Display 220 may be implemented using a variety of display technologies including a liquid crystal display (“LCD”), a liquid crystal on silicon (“LCoS”) display, a micro light emitting diode (“LED”) display, an organic LED (“OLED”), a pico-projector, or otherwise).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use the see-through near eye display comprises micro-light emitting diodes as taught by Kress, for the purpose of providing image light to be generated by the display and output through the lens.
Regarding claim 17, MA in view of Moscato teaches the invention as set forth above but does not teach wherein the see-through near eye display comprises organic light emitting diodes.
Kress teaches the augmented reality (figure 2A) or mixed reality system, wherein the see-through near eye display (figure 2A, see-through eyepiece with image source 205) comprises organic light emitting diodes (paragraph [0021], Display 220 may be implemented using a variety of display technologies including a liquid crystal display (“LCD”), a liquid crystal on silicon (“LCoS”) display, a micro light emitting diode (“LED”) display, an organic LED (“OLED”), a pico-projector, or otherwise).
.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. US Patent Application Publication 2014/0118829-A1 (hereinafter MA) in view of Moscato US Patent Application Publication 2008/0239080-A1 as applied to claims 1 and 15 above, further in view of Haddick et al. US Patent Publication Application 2016/0209648-A1 (hereinafter Haddick).
Regarding claim 6, MA in view of Moscato teaches the invention as set forth above but does not teaches further comprising solar cells.
Haddick teaches the augmented reality (paragraph [0006], augmented reality eyepiece) or mixed reality system, further comprising solar cells (paragraph [0347], a solar energy collector may be placed on the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato to use the solar cells as taught by Haddick, for the purpose of recharging the power source of the eyewear.
Regarding claim 20, MA in view of Moscato teaches the invention as set forth above but does not teach further comprising solar cells.
Haddick teaches the augmented reality (paragraph [0006], augmented reality eyepiece) or mixed reality system, further comprising solar cells (paragraph [0347], a solar energy collector may be placed on the frame).
.

Claims 7-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. US Patent Application Publication 2014/0118829-A1 (hereinafter MA) in view of Moscato US Patent Application Publication 2008/0239080-A1 as applied to claims 1 and 15 above, further in view of Spitzer US 6349001.
Regarding claim 7, MA in view of Moscato teaches the invention as set forth above but is silent regarding a module located behind the head.
Spitzer teaches the augmented reality or mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), further comprising an electronic module located behind the head of the wearer of the augmented reality or mixed reality system (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use a module located behind the head as taught by Spitzer, for the purpose of allowing a larger capacity battery than could be installed into the glasses for longer use time.
Regarding claim 8, MA in view of Moscato and Spitzer teaches the invention as set forth above and Spitzer further teaches the augmented reality or mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), wherein the electronic module comprises a battery 
Regarding claim 9, MA in view of Moscato and Spitzer teaches the invention as set forth above and Spitzer further teaches the augmented reality or mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), wherein the electronic module comprises one or more of a power system (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.), Bluetooth chip, WiFi chip, communication system, antenna, global positioning system, transmitter, transceiver, receiver, sensor, application-specific integrated circuit, and/or graphics processing unit.  The reason for combining is the same as above claim 7.
Regarding claim 21, MA in view of Moscato teaches the invention as set forth above but is silent regarding a module located behind the head.
Spitzer teaches the augmented reality or mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), further comprising an electronic module located behind the head of the wearer of the augmented reality or mixed reality system (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.).

Regarding claim 22, MA in view of Moscato and Spitzer teaches the invention as set forth above and Spitzer further teaches the augmented reality of mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), wherein the electronic module comprises a battery (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.).  The reason for combining is the same as above claim 21.
Regarding claim 23, MA in view of Moscato and Spitzer teaches the invention as set forth above and Spitzer further teaches the augmented reality or mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), wherein the electronic module comprises one or more of a power system (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.), Bluetooth chip, WiFi chip, communication system, antenna, global positioning system, transmitter, transceiver, receiver, sensor, application-specific integrated circuit, and/or graphics processing unit.  The reason for combining is the same as above claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872